Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities: 
Claim 10 objected to insufficient antecedent basis for “the same.” Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
  Suggested Title:
    “Electronic Apparatus and Controlling Method Using Corrected Sensor Values.”


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
     Claims 1, 10, and 19 are directed to recognized statutory categories including a method, apparatus, and non-transitory medium, respectively.
     Claims 1, 10, and 19 recite the limitation of calculating rates of change of measurements…..; identifying external electronic apparatuses of which differences of the calculated rates of change belong to a predetermined range…; and correcting the measurement values received…, which but for the recitation of generic computing components, can reasonably be performed mentally. Under its broadest reasonable interpretation and based upon the description provided in the Specification, such as published paragraphs 0092-93.  As described, one may reasonably perform the rate calculation, comparison, and correction of values mentally.  
      This judicial exception is not integrated into a practical application because the receiving measurement values for a state represents insignificant extra-solution activity, 2106.05(g); the plurality of external apparatuses are recited generally so to generally link the abstract idea to the field of monitoring, 2106.05(h); and transmitting information likewise represents insignificant extra solution activity, 2106.05(g)   Moreover, the inclusion of a communicator, memory, processor, and/or display represent generic computing components to provide instructions to perform or apply the abstract idea wile facilitating data exchange, 2106.05(f).   As such, integration into a practical application requires an additional element or combination of additional elements in the claim to impose meaningful limits on the judicial exception, such that the claim is more than a drafting effort , 2019 at 53.   
       The aforementioned elements and combination of elements do not provide a practical application of the abstract idea.  It is recommended to control the apparatus using the corrected measurement values or equivalent.
     The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the aforementioned communicator, memory, and processor are recited generally so as to represent instructions to apply the abstract idea.  The data measurement represents tangential data gathering, infra applied prior art for providing evidence supporting what is well-known, conventional, and routine.  Moreover, transmitting data for control and/or display has been recognized by courts as well-known, conventional, and routine, see MPEP 2106.05(d)(II).


Claims 2-5 further recite a combination of calculating the rates, correct the measurement values, and correction formula, respectively, which but for the recitation of generic computing components in light of claim 1, fall within a mental process.
Claim 5 further recites insignificant extra solution activity via displaying data, 2106.05(g) and further is considered well-known, routine, and conventional, 2106.05(d)
Claim 6 recites “setting the plurality of external electronic apparatuses,” which is generically recited so as to equate to mere instructions to apply the judicial exception.  Setting could mean setting a controller itself to perform a function but without implementing the function.  
Claim 7 further recites insignificant extra solution activity in the form of transmitting corrected values and is considered well-known, routine, and conventional, 2106.05(d)(II)
Claim 8 recites transmitting a command for releasing a setting which is recited generically so as to represent instruction to apply the abstract idea.  The actual command could be used for configuring a controller of apparatus but without implementing the command so as to cause an effect of the command.  As such, the language is interpreted as the equivalent of controlling a controller or mere instructions to apply the abstract idea.
Claim 9 recites metadata in the form of at least temperature which generically links the data to the field of measurement and does not integrate the limitations into a practical application.
  Claim 11-18 and 20 are rejected under the same rational as claims 1-9. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being obvious over Wegener (PG/PUB 20030158694) in view over GYOTA (PG/PUB 20190120517).

Claim 1. 
         Wegerich teaches a method of controlling an electronic apparatus, the method comprising:
receiving measurement values 
calculating rates of change of the measurement values for each 
identifying 
correcting the measurement values received from at least one external electronic apparatus among the identified external electronic apparatuses such that the measurement values received from the identified external electronic apparatuses become the same as one another (0070-71, 0014, see replacement signals for failed sensors, infra GYOTA for multiple electronic apparatuses configured to receive data via a controller)
transmitting information related to the corrected measurement values tto a control system, “The replacement or inferred sensor signals generated accordingly may be returned to a control system or display system local to the process or machine, or located at the remote location or yet a different remote location.”)

Not expressly taught are displaying state of air; a plurality of external apparatuses and transmitting the information related to the corrected measurement values to at least one external electronic apparatus

GYOTA teaches displaying a state of air for a plurality of external apparatuses (ABSTRACT, Figure 6 -150); and Wegerich teaches transmitting related to the corrected measurement (0014, see sending corrected value to external systems for display), and see GUOTA as teaching at least one external electronic apparatus (Figure 1-150/151)

Accordingly, one of ordinary skill in the art applying the teachings GYOTA to Wegener would achieve an expected and predictable result comprising displaying state of air for a plurality of external apparatuses and transmitting the information related to the corrected measurement values to at least one external electronic apparatus.  Wegner teaches sending corrected values to at least one external apparatus based upon obtaining data related to at least one air conditioner.  GYOTA teaches obtaining at least air state data for multiple air conditioners.  One of ordinary skill in the art transmitting corrected measurement values to the plurality of air conditioners would achieve an improved invention via enabling continued operation of the air conditioners responsive to a sensor failure.  One of ordinary skill in the art would be motivated to apply GYOTA to visualize the state of the air conditioner during sensor failure and/or correction.



Claim 2. 
     The method of claim 1, wherein the calculating the rates of change comprises calculating the rates of change based on a plurality of measurement values received from each of the plurality of external electronic apparatuses while external electronic apparatuses that can control the state of air among the plurality of external electronic apparatuses operate (supra claim 1, see Wegener, 0070-71)
Claim 3.
 The method of claim 1, wherein the correcting comprises correcting the measurement values based on any one of an average value, a minimum value, a maximum value, or a median value of the measurement values received from the plurality of external electronic apparatuses (Wegener, 0069-70, Figure 9)
Claim 4. 
The method of claim 1, wherein the information related to the corrected measurement values is any one of correction values which are corrected from the measurement values received from the at least one external electronic apparatus or a correction formula for correcting the measurement values received from the at least one external electronic apparatus (Wegner, Figure 9)
Claim 5. 
The method of claim 1, wherein the measurement values displayed on the at least one external electronic apparatus are corrected based on the information related to the corrected measurement values received from the electronic apparatuses (Wegener, Figure 9, supra claim 1)



Claim 9. 
The method of claim 1, wherein the state of air displayed on the plurality of external electronic apparatuses is any one of a temperature, a humidity, or a concentration of dust.   (GYOTA, 0084-85)


Claim 10. 
    An electronic apparatus (Figure 6-610, 603, 627) comprising:
a communicator (613)
a processor (610) configured to:
receive measurement values for a state of air displayed on a plurality of external electronic apparatuses from each of the plurality of external electronic apparatuses through the communicator, supra claim 1
calculate rates of change of the measurement values for each of the plurality of external electronic apparatuses based on the received measurement values, supra claim 1
identify external electronic apparatuses of which differences of the calculated rates of change belong to a predetermined range among the plurality of external electronic apparatuses, claim 1
correct the measurement values received from at least one external electronic apparatus among the identified external electronic apparatuses such that the measurement values received from the identified external electronic apparatuses become the same as one another, supra claim 1
control the communicator to transmit information related to the corrected measurement values to the at least one external electronic apparatus, supra claim 1
Claim 11. 
The electronic apparatus of claim 10, wherein the processor is further configured to calculate the rates of change based on a plurality of measurement values received from each of the plurality of external electronic apparatuses while external electronic apparatuses that can control the state of air among the plurality of external electronic apparatuses operate (supra claim 2)
Claim 12. 
The electronic apparatus of claim 10, wherein the processor is further configured to correct the measurement values based on any one of an average value, a minimum value, a maximum value, or a median value of the measurement values received from the plurality of external electronic apparatuses (supra claim 3)
Clam 13. 
The electronic apparatus of claim 10, wherein the information related to the corrected measurement values is any one of correction values which are corrected from the measurement values received from the at least one external electronic apparatus or a correction formula for correcting the measurement values received from the at least one external electronic apparatus (supra claim 4)
Claim 14. 
The electronic apparatus of claim 10, wherein the measurement values displayed on the at least one external electronic apparatus are corrected based on the information related to the corrected measurement values received from the electronic apparatuses, (supra claim 5)

Claim 18. 
The electronic apparatus of claim 10, wherein the state of air displayed on the plurality of external electronic apparatuses is any one of a temperature, a humidity, or a concentration of dust, supra claim 9.




Claim 19. 
A non-transitory computer-readable recording medium including a program for executing a controlling method of an electronic apparatus,
wherein the controlling method comprises:
receiving measurement values for a state of air displayed on a plurality of external electronic apparatuses from each of the plurality of external electronic apparatuses; supra claim 1
calculating rates of change of the measurement values for each of the plurality of external electronic apparatuses based on the received measurement values; supra claim 1
identifying external electronic apparatuses of which differences of the calculated rates of change belong to a predetermined range among the plurality of external electronic apparatuses; supra claim 1
correcting the measurement values received from at least one external electronic apparatus among the identified external electronic apparatuses such that the measurement values received from the identified external electronic apparatuses become the same as one another; supra claim 1
transmitting information related to the corrected measurement values to the at least one external electronic apparatus, supra claim 1
Claim 20. 
The computer-readable recording medium of claim 19, wherein the calculating the rates of change by the electronic apparatus being executed by the controlling method comprises calculating the rates of change based on a plurality of measurement values received from each of the plurality of external electronic apparatuses while external electronic apparatuses that can control the state of air among the plurality of external electronic apparatuses operate, supra claim 1-5.



Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being obvious over Wegener (PG/PUB 20030158694) in view over GYOTA (PG/PUB 20190120517) in view over Nagaoka (USPN 6924727)
Claim 6. 
The method of claim 1, further comprising setting the plurality of external electronic apparatuses as electronic apparatuses located in a same spac

Not expressly taught is based on a user command input through an application installed on a mobile device.

Nagaoka et al. teaches based on a user command input through an application installed on a mobile device (see 61, ABSTRACT, Figure 1, see commands received and provided from server/mobile from phone/computer (1)

One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Nagaoka to the combination of Wegener and GYOTA would achieve an expected and predictable result comprising setting the plurality of external electronic apparatuses as electronic apparatuses located in a same space based on a user command input through an application installed on a mobile device. One of ordinary skill in the art would be motivated to apply Nagaoko to remotely control the plurality of air co, as described by Nagaoko, ABSTRACT, Background.

Claim 7. 
The method of claim 6, further comprising transmitting the information related to the corrected measurement values to the mobile device such that the measurement values of the at least one electronic apparatus corrected to the same value are displayed through the application.
(supra claim 1, claim 6, see the application of remotely sending to another device data, as described by Wegener, and see mobile device of Nagaoko for providing a means for sending data to an external device)

Claim 15. 
The electronic apparatus of claim 10, wherein the processor is further configured to, based on the plurality of external electronic apparatuses being set as electronic apparatuses located in the same space based on a user command input through an application installed on a mobile device, supra claim 7, receive the measurement values from each of the plurality of external electronic apparatuses (supra claim 1, see receiving sensor values from multiple apparatuses)

 Claim 15 is rejected under the same rationale and prior art as claim 6 for using a mobile device.

Claim 16. 
The electronic apparatus of claim 15 but does not teach transmitting the measurement values to the mobile device.  Nagaoko teaches transmitting measurement values to a mobile device
     wherein the processor is further configured to transmit the information related to the corrected measurement values to the mobile device such that the measurement values of the at least one electronic apparatus corrected to the same value are displayed through the application (supra claim 1 for corrected measurement valued and see Nagaoko for sending values to a mobile device, Figure 1, ABSTRACT, see also displaying data via server display, Background )
    One of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Nagako would using a mobile device to receive valued to the teachings of Wegener, as modified, supra claim 1, for determining and sending corrected measurement values, would achieve an expected and predictable result based on adapting the display to display the corrected measurement values.  Nagaoko teaches a display for showing device status.  The combination of prior shows a corrected measurement status for each device.  Accordingly, applying a display application adapted to show corrected measurement values apprises a user of a new device status.   One of ordinary skill in the art would be motivated to remotely control a home system, as described by Nagoako, ABSTRACT, Figure 1




Claims 8 and 17 are rejected under 35 U.S.C. 103 as being obvious over Wegener (PG/PUB 20030158694) in view over GYOTA (PG/PUB 20190120517) in view over Nagaoko (USPN 6924727) in view over Lee et al. (PG/PUB 20060086103)
Claim 8.
 The method of claim 6, further comprising:
identifying external electronic apparatuses of which differences of the rates of change do not belong to the predetermined range among the plurality of external electronic apparatuses (e.g. as interpreted, identifying normal sensors per electronic apparatus, see Wegener, 0067-68 for discerning normal sensor operation, supra claim 1, as applied, for determining which air conditioner[s] of a plurality are normal) and
transmitting a command fornormally operating air conditioners and implementing a command in comparison to an older command)
  
Not expressly taught is transmitting a command for releasing the setting for the external electronic apparatuses identified to not belong to the predetermined range to the mobile device.  
    Nagaoko teaches transmitting a command to a mobile device from a phone for controlling an external electronic apparatus, ABSTRACT, Figure 1 and Lee teaches releasing the setting for the external apparatus to not belong to the predetermined range (see discerning normal and abnormal component operation, 0035, see also stopping abnormal air conditioners from being controlled, 0038, see “stopping the test operation for normal operation states” as reading on releasing the setting, not defined.)

 Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention applying the teachings of Lee for releasing a setting of identified, normal operating states of an air conditioner when applied to determining normal sensor operation of a plurality of air conditioners would realize an improved invention via stopping an operational test.  One of ordinary skill in the art would be motivated to transmit the command using the teachings of Nagaoko for remotely control the air conditioner apparatus judged to be normal, namely a sensor range not deemed abnormal.


Claim 17.
 The electronic apparatus of claim 15, wherein the processor is further configured to:
identify external electronic apparatuses of which differences of the rates of change do not belong to the predetermined range among the plurality of external electronic apparatuses, supra claim 1 for determining normal and abnormal rates of change)
and control the communicator to transmit a command for releasing the setting for the external electronic apparatuses identified to not belong to the predetermined range to the mobile device, supra claim 8.
   Claim 17 is rejected under the same rationale to combine and prior art as claim 8




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Sensor Failure Detection
   11274607  20210398662 20200103387-0073   20190353374

  Sensor Slope Detection for fault detection 
6463347

               9103557  20030158694 20190120517
               20210398662 -0275, threshold range comparison 
              20110154834  
      

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117